*561RESOLUCIÓN
El Hon. Rafael Vissepó Vázquez (juez Vissepó Vázquez) ocupa el cargo de Juez Superior desde 1997. Durante este tiempo, se ha desempeñado como Juez Superior en las re-giones judiciales de Carolina, Fajardo, Arecibo, Humacao y Caguas. Además, ha fungido como Juez Administrador en distintas regiones judiciales. Éste fue objeto de un proceso disciplinario por unos hechos ocurridos durante la celebra-ción de una vista transaccional celebrada el 4 de noviem-bre de 2013, en un caso de liquidación de bienes ganancia-les, y por unas expresiones emitidas en una resolución inhibitoria de 1 de abril de 2014 y en una resolución posterior de 24 de abril de 2014 en el mismo caso.
Según los cargos presentados, se le imputó al juez Vis-sepó Vázquez conducir una vista transaccional de forma intimidatoria y con evidente hostilidad hacia una de las partes mientras exhibía conducta parcializada y de her-mandad hacia la parte contraria. Además, se señaló que intentó forzar una transacción por una suma arbitraria. Asimismo, se afirmó que el juez Vissepó Vázquez denigró el carácter de la representación legal de una de las partes al tildar las aseveraciones de éstas, en una solicitud de inhi-bición, como perversas, falsas y sustentadas por la mala fe dirigidas a mancillar reputaciones y atribuibles a una cam-paña de intimidación. Así las cosas, al juez Vissepó Váz-quez se le atribuyeron violaciones al Preámbulo y los Cá-nones 7, 8, 9, 11, 13, 14, 20 y 23 de Ética Judicial, 4 LPRA Ap. IV-B, y al Canon 35 del Código de Ética Profesional, 4 LPRAAp. IX.
Tras los procesos de rigor, y celebradas las vistas eviden-ciarías los días 17, 18 y 24 de junio de 2015, la Comisión de Disciplina Judicial (Comisión) emitió su informe, en el cual concluyó que los hechos que dieron lugar al procedimiento *562disciplinario no se ajustan a la realidad de lo ocurrido. Asi-mismo, concluyó que no hubo prueba clara, robusta y con-vincente que demostrara la relación de amistad o favori-tismo del juez Vissepó Vázquez con una de las partes, o que intentara forzar orna transacción arbitraria que favoreciera a esa parte, o que actuó con el propósito de desalentar cual-quier procedimiento disciplinario en su contra.
De igual forma, y en cuanto a las alegadas expresiones del magistrado durante la vista transaccional, la Comi-sión expresó que la prueba presentada resultó conflictiva en cuanto al contenido de éstas, A su vez, en torno a las manifestaciones contenidas en las resoluciones del 1 y 24 de abril de 2014, concluyó que el lenguaje utilizado res-pondió a que el juez Vissepó Vázquez consideró que las imputaciones eran falsas y dirigidas a atacar su integri-dad, reputación y temperamento judicial, así como a man-cillar la reputación de la Rama Judicial. Sin embargo, la Comisión se limitó a indicar que algunos comentarios y expresiones no fueron prudentes, apartándose de la con-sideración y el respeto de los participantes. En consecuen-cia, la Comisión entendió que lo expresado por el juez Vissepó Vázquez constituye una infracción a los Cánones 8, 11, 13 y 14 de Ética Judicial, supra, y recomendó que fuera censurado enérgicamente.
r-H
Es norma conocida que la autoridad para atender los procedimientos relacionados con los jueces y las juezas de la Rama Judicial corresponde exclusivamente a este Tribunal. Art. V, Sec. 11, Const. PR, LPRA, Tomo 1. Para ello, aprobamos un cuerpo de normas mínimas que rigen la conducta de los jueces y las juezas del sistema judicial. Véanse: In re Acevedo Hernández, 194 DPR 344 (2015); In *563re Quiñones Artau, 193 DPR 356, 376 (2015); In re Claverol Siaca, 175 DPR 177, 188 (2009).
En esta encomienda estamos asistidos por la Comisión, la cual realiza la importante función de aquilatar la prueba para formular las determinaciones de hechos, con-clusiones de derecho y recomendaciones que estime pertinentes. In re Ruiz Rivera, 168 DPR 246, 253 (2006). Así, las determinaciones de hechos que realice merecen nuestra deferencia y no serán alteradas a menos que se demuestre parcialidad, prejuicio o error manifiesto. Véanse: Íd., pág. 278; In re Saavedra Serrano, 165 DPR 817, 829 (2005); In re Hon. Maldonado Torres, 152 DPR 858, 869 (2000). Sin embargo, ello no es óbice para que este Tribunal aplique la acción disciplinaria que estime ade-cuada, por lo que es un precedente arraigado, el que no estamos obligados a aceptar las recomendaciones de la Co-misión sobre la querella disciplinaria. In re Sierra Enriquez, 185 DPR 830, 853 (2012); In re Muñoz, Morell, 182 DPR 738, 749-750 (2011); In re Hon. Maldonado Torres, supra, pág. 869.
Por otra parte, el proceso disciplinario contra un juez o jueza es arduo. Las repercusiones que éste acarrea son de tal envergadura que trascienden la figura del juez o jueza y repercuten en la confianza depositada en nuestro sistema judicial. Por ello, nuestro ordenamiento disciplinario exige una prueba clara, robusta y convincente de la existencia de las violaciones éticas imputadas para imponer las sancio-nes disciplinarias que correspondan. In re Quiñones Artau, supra, pág. 386. Este estándar de prueba es intermedio, al ser mayor al de preponderancia de prueba y menos exi-gente o riguroso que el de prueba más allá de duda razonable. In re Salas Arana, 188 DPR 339, 347 (2013). Este se cumple cuando la prueba presentada produce en el juzgador de hechos “ ‘una convicción duradera de que las contenciones fácticas son altamente probables’ ”. In re *564Martínez Almodóvar, 180 DPR 805, 820 (2011), citando a In re Rodríguez Mercado, 165 DPR 630, 641 (2005),
r—i \—i
Estudiado el Informe de la Comisión y examinada la prueba desfilada y las posturas de todas las partes, con-cluimos que la evidencia presentada no demostró con prueba clara, robusta y convincente las alegaciones que dieron inicio al proceso disciplinario contra el juez Vissepó Vázquez. Por el contrario, éstas establecen claramente que el magistrado celebró la vista transaccional solicitada con la anuencia de las partes, luego de haber estudiado el ex-pediente y haberse reunido con el Comisionado Especial designado para atender los asuntos pendientes. Asimismo, la evidencia presentada refleja que su intervención du-rante la vista transaccional fue a base de las posturas pre-sentadas por las partes. En la celebración de ésta, predo-minó un ambiente conflictivo, hostil y de discrepancias entre las partes que requirió la intervención del magis-trado, a fin de apercibir a los representantes legales sobre su conducta para proseguir con el proceso. No hubo prueba que demostrara una actitud de parcialidad o hermandad por parte del juez hacia alguna de las partes. Lo único que quedó claro fue que el proceso transaccional ocasionó inco-modidad o molestia en una de las partes a tal grado de que acordaron solicitar la inhibición del juez y el traslado del caso. Empero, ello no es suficiente y no cumple con el es-tándar de prueba requerido para imponer una sanción disciplinaria. Al igual que la Comisión, entendemos que la prueba presentada no demostró de forma clara, robusta y convincente que la conducta del juez Vissepó Vázquez constituyera una infracción a los citados Cánones 7, 9, 11, 20, y 23.
Por otra parte, con relación a las expresiones del juez Vissepó Vázquez durante la vista transaccional, la prueba *565presentada fue conflictiva. Ello fue a tal grado, que no se pudo señalar cuáles, en efecto, fueron las expresiones que dan base para la recomendación de una censura enérgica. Igualmente, en cuanto a las manifestaciones contenidas en las resoluciones emitidas el 1 y 24 de abril de 2014, com-partimos la determinación de la Comisión, a los efectos de concluir que éstas responden a una defensa de lo que el magistrado consideró un ataque a su integridad, reputa-ción y temperamento judicial y la de los funcionarios de sala, y a salvaguardar la reputación de la Rama Judicial.
Los jueces y las juezas están obligados a hacer ciertos sacrificios en beneficio de enaltecer la integridad e inde-pendencia de su ministerio y estimular el respeto y con-fianza en la Judicatura. In re Acevedo Hernández, supra. Ahora bien, esa privación no los releva de “su deber de defender y promover la independencia del Poder Judicial como elemento esencial de nuestro sistema de vida demo-crático”, por lo que una expresión “en cumplimiento de ese deber de su cargo, está protegido cabalmente tanto por la Constitución de los Estados Unidos y la del Estado Libre Asociado de Puerto Rico como por los Cánones de Ética Judicial y por el Código de Ética Profesional”. In re V. Limit. Const., Éticas Judicatura, 136 DPR 693, 693-695 (1994) (Resolución). La ética no se viola cuando las expre-siones van dirigidas a defender la integridad e independen-cia de la Rama Judicial. Véanse: In re Hernández Torres, 167 DPR 823, 844 (2006); In re Solicitud Cepeda García, 130 DPR 18 (1992). Claro está, con ello los jueces y las juezas no pueden olvidar que deben dar el ejemplo y que la defensa de la independencia judicial no es una carta en blanco para atacar la honra y faltar el respeto.
Las expresiones contenidas en las referidas resolucio-nes, lejos de constituir una afrenta o una falta de respeto y atentado contra la honra, están circunscritas a denunciar que las alegaciones no reflejaban la realidad de lo acaecido en la vista transaccional. Mediante éstas, el juez Vissepó *566Vázquez reflejó su inquietud y disposición de enfrentar cualquier aseveración, sin temores, para defender la inde-pendencia judicial. Ante ello, entendemos que esas expre-siones fueron emitidas en un tono franco y contundente en cuanto a lo que el juez Vissepó Vázquez entiende es el sen-tido de justicia. Por ende, consideramos que no se infrin-gieron los Cánones 8, 11, 13 y 14 del Código de Ética Judicial, supra. Por lo tanto, no procede la imposición de una sanción disciplinaria.
h-i i—I hH
Por los fundamentos esgrimidos, se ordena el archivo de la querella presentada.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Colón Pérez emitió un voto concurrente, al cual se unieron la Jueza Presidenta Oronoz Rodríguez y la Juez Asociada Señora Rodríguez Rodríguez.
{Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo